Citation Nr: 9918218	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma as due to 
exposure to mustard gas.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma on a direct basis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 1980, the RO denied service connection for asthma on 
a direct basis, and so informed the veteran that same month.  
He did not timely appeal, and the decision became final.  He 
has attempted to reopen his claim, and this appeal ensued, 
after the RO found that no new and material evidence had been 
received.  

In April 1995 and again in April 1996, the Board remanded the 
veteran's claim to the RO for additional development.  In 
April 1997, the Board rendered a decision in this claim, 
finding that no new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for asthma.  In March 1998, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") vacated the Board's April 
1997 decision, and remanded it to the Board for further 
development. 

When the Court vacates the Board's decision, the veteran is 
allowed to begin his claim "on a clean slate".  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1995).  The same is true for 
the Board (the actions of the Board must be treated as though 
they had never been taken).  Manhattan Gen. Equip. Co. v. 
Comm'r, 297 U.S. 129, 134 (1936) (action promulgating 
regulation not in harmony with authorizing statute makes 
regulation "a mere nullity"); United States v. Larionoff, 
431 U.S. 864, 872 n.12 (1977); Dixon v. United States, 381 
U.S. 68, 74 (1965).  In October 1998, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  During service, the veteran did not have full-body 
exposure to mustard gas.  

2.  In June 1980, the RO denied entitlement to service 
connection for asthma.  

3.  Evidence received since the June 1980 RO decision when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

4.  The veteran's claim of service connection for asthma on a 
direct basis is plausible.  


CONCLUSIONS OF LAW

1.  Asthma due to mustard gas exposure was not incurred in or 
aggravated by service.  38 U.S.C.A.§ 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.316 (1998).  
2.  Evidence received since the June 1980 RO decision denying 
entitlement to service connection for asthma is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108  (West 1991); 38 C.F.R. §§ 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for asthma on a direct basis is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Asthma due to Exposure to Mustard 
Gas

Service connection may be granted for disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Unfortunately, the veteran's complete service medical records 
are unavailable, presumably having been destroyed in a fire 
at the NPRC.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet.App. 401 (1991).  
In that respect, the Board notes that the veteran was advised 
by VA that he could submit additional evidence to support his 
claim of service connection.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence). The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The Board finds this 
claim to be well grounded and that further development of 
this issue is not required since all relevant development has 
been conducted.  

With respect to mustard gas exposure, service connection may 
be granted if the evidence shows:  (1)	Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a) (1998).


The Evidence

The veteran's available service medical records show that he 
was treated for asthma in 1945 while on active duty.  It was 
noted in the clinical record that he had had asthma all his 
life.  In a letter from a private physician, Augustine 
Appiah, M. D., it was reported that the veteran was first 
seen by him in January 1978, for upper respiratory 
complaints.  It was stated that the pertinent assessments 
were upper respiratory infection with congestion, and 
bronchitic asthma.  It was further reported that the veteran 
was again treated in August 1979 for various complaints, 
including shortness of breath and coughing; bronchitic asthma 
was among the diagnoses.  An April 1980 VA examination report 
shows that the veteran gave a history of being hospitalized 
in 1945 in service due to a cough and shortness of breath, 
and that bronchial asthma was diagnosed.  He stated that 
after service he continued to have problems and was treated 
by his family doctor.  He reported being on medication 
prescribed by his family doctor, but could not recall the 
name.  It was stated that he smoked a pack of cigarettes 
every three days.  He stated that he had slight orthopnea at 
night and nocturnal dyspnea with productive cough.  
Examination showed normal breath sounds of the lungs, no 
rales, wheezes or ronchi.  Percussion was normal to both lung 
fields.  Chest X-rays showed no active disease.  The 
diagnosis was, chronic bronchial asthma with intermittent 
acute exacerbations--no clinical signs on this examination.  

VA outpatient treatment records show treatment for various 
disorders, including respiratory complaints, and are dated 
from 1983 to 1990.  Private medical records received in 
December 1990, show hospitalization in September 1983, for 
mucopurulent asthmatic bronchitis.  The veteran gave a 
history of having bronchitis in the past and it was reported 
that he was on multiple medications.  

The veteran testified at a personal hearing in May 1991.  He 
stated that he had been exposed to mustard gas during basic 
training and that he was treated for respiratory complaints 
thereafter in service due to this exposure.  In June 1995, 
the RO requested medical records from several physicians who 
the veteran indicated had treated him for his asthma.  In 
addition, the veteran was requested to submit specific 
information regarding the claimed exposure to mustard gas in 
service, and in June 1995, he reported that he was exposed to 
mustard gas while stationed in Nebraska or Arizona Air Base, 
sometime between January 1944 and October 1945, and that he 
did not know the unit that he was assigned to at the time of 
the test.  In June 1995, the veteran reported by telephone 
that he had furnished all available information pertaining to 
his case and that the records of his previous physicians had 
been destroyed.  He stated that two of his prior doctors were 
no longer practicing medicine and he requested that a 
decision be made using the record.  

The veteran was examined by VA in July 1995, and asthma by 
history and probable chronic bronchitis, by history, were 
diagnosed.  The VA examiner stated that he did not have all 
of the complete records for review, and that if it could be 
confirmed by further evaluations that the veteran was exposed 
to some form of irritant during service such as nitrogen 
mustard it would certainly be plausible that 1.) if asthma 
existed previously, it certainly could have been worsened by 
the exposure; or 2.) if asthma did not exist prior to service 
that an intrinsic form might have been initiated by this 
exposure to an irritant.  It was also stated that it did 
appear that the veteran did have a very mild course through 
out the latter 1940's, 1950's, 1960's and 1970's.  In 
addition, the examiner noted that he believed that the 
veteran's military service probably did have some affect on 
his respiratory problems.  He reported that pulmonary 
function tests would be helpful in defining the veteran's 
disability.  Pulmonary function tests were subsequently 
performed by VA in October 1995, and an addendum to the 
examination report was offered in October 1995.  It was the 
examiner's impression that the veteran had asthmatic 
bronchitis, by history, which had worsened over the years.  
It was also reported that the veteran gave a believable story 
of not having respiratory problems prior to service and 
undergoing chemical tests in service; however, the fact that 
he had very mild and basically insignificant respiratory 
problems to 30 to 40 years would suggest chronic bronchitis 
most probably related to tobacco use.  It was also reported 
that if the veteran's story concerning mustard gas exposure 
were validated then certainly part of his respiratory 
problems would be the result of that.   

Lay statements, received in 1996 are from a service comrade 
of the veteran, and from friends of the veteran.  The friends 
of the veteran stated generally, that prior to service, the 
veteran had no illness.  In addition, his service comrade has 
stated that he and the veteran served together in various 
places and that they were both exposed to tear gas and 
mustard gas during service.  He reported that they were 
stationed in Lincoln, Nebraska, Phoenix, Arizona, and in 
California.  

Administrative correspondence from various agencies is of 
record.  The NPRC reported that there were no service medical 
records, SGO records or clinicals on file and that exposure 
to mustard gas could not be reconstructed.  In an October 
1996 letter, The Department of Defense Manpower Data Center 
reported that the veteran's name was not found in the 
database of confirmed and/or possible exposures during World 
War II to mustard gas exposure.  It was also reported that 
based on research of mustard gas testing, the areas where the 
veteran reported having been exposed were not sites where 
testing was conducted.  It was reported that many veterans 
believe that they were involved in mustard gas testing when 
actually they participated in routine chemical warfare 
defense training, and that documentation was not maintained 
on this training because it was conducted as part of basic 
and unit training. 

Asthma is a condition listed under 38 C.F.R. § 3.316 that is 
associated with exposure to mustard gas, and the veteran has 
been diagnosed with this disorder.  Thus the nexus 
requirement for well groundedness is waived.  The veteran's 
lay testimony is sufficient to show in service incurrence for 
the purposes of well groundedness.  Pearlman v. West, 10 Vet. 
App. 120 (1998).  

In order to reap the benefit created by 38 C.F.R. § 3.316, 
the veteran also has to provide the evidence that he was 
exposed to mustard gas.  The veteran's assertions regarding 
his exposure to mustard gas in service have not been 
substantiated by documentation in the record.   There is no 
evidence, other than his contentions, and that of a service 
comrade that he ever sustained full-body exposure to mustard 
gas during service.  In this regard, the undersigned finds 
that the RO diligently complied with the VA guidelines 
pertaining to claims of mustard gas exposure.  Specifically, 
a thorough search was conducted through NPRC, and several 
other agencies were requested to supply information in this 
regard.  The records in the file contain no reference to the 
veteran being exposed to mustard gas.  Further, a government 
agency has reported that no mustard gas testing was performed 
at the sites indicated by the veteran and his comrade.  While 
the veteran's statement and that of his comrade have been 
considered, and the Board does not question the sincerity of 
the veteran and his comrade in their beliefs, the statements 
are of limited probative value in deciding this claim.  It is 
noted that the statements are based on recollection of events 
occurring some 50 years ago.  Further, the statements do not 
show that the veteran was specifically exposed to mustard gas 
during service.  While the veteran may have undergone testing 
of other toxic fumes as reported by him and his comrade, 
there is no evidence of the exact identity of the fumes.  The 
information provided by the Department of Defense, directly 
contradicts the statements offered in that it reports that no 
testing of mustard gas was performed where the veteran and 
his service comrade contend they were exposed to mustard gas, 
and in its official capacity, this information is deemed of 
greater weight than the veteran's assertions or his comrade's 
assertions.  In addition, the VA physician on examination in 
1995 who found the veteran's statements believable, 
ultimately qualified his findings based on whether exposure 
to mustard gas could be officially validated.  Standing 
alone, this opinion is too speculative to serve as conclusive 
evidence of the veteran's alleged exposure to mustard gas.  

The claim for entitlement to service connection for asthma as 
secondary to exposure to mustard gas must be denied since the 
preponderance of the evidence does not support a finding that 
the veteran was exposed to mustard gas during service.  


II. New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Asthma on a Direct 
Basis

In an unappealed June 1980 RO decision, service connection 
for asthma was denied on the grounds that the disability pre-
existed service and was not aggravated therein.  At present, 
the veteran has attempted to reopen his claim for service 
connection for asthma on a direct basis.  However, because 
the June 1980 RO decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the Court, citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Evidence that was of record at the time of the June 1980 
decision consisted of the veteran's available service medical 
records, a statement from a private physician, and a VA 
medical examination report.  The veteran's service medical 
records showed that he had been treated for asthma in 1945 
while on active duty.  It was noted in the clinical record 
that he had had asthma all his life.  Also considered was a 
letter from a private physician, Augustine Appiah, M. D., who 
reported that the veteran was first seen by him in January 
1978, for upper respiratory complaints.  It was stated that 
the pertinent assessments were upper respiratory infection 
with congestion, and bronchitic asthma.  It was further 
reported that the veteran was again treated in August 1979 
for various complaints, including shortness of breath and 
coughing; bronchitic asthma was among the diagnoses.  The 
April 1980 VA examination report shows that the veteran gave 
a history of being hospitalized in 1945 in service due to a 
cough and shortness of breath, and that bronchial asthma was 
diagnosed.  He stated that after service he continued to have 
problems and was treated by his family doctor.  He reported 
being on medication prescribed by his family doctor, but 
could not recall the name.  It was stated that he smoked a 
pack of cigarettes every three days.  He stated that he had 
slight orthopnea at night and nocturnal dyspnea with 
productive cough.  Examination showed normal breath sounds at 
the lungs, no rales, wheezes or ronchi.  Percussion was 
normal to both lung fields.  Chest X-rays showed no active 
disease.  The diagnosis was, chronic bronchial asthma with 
intermittent acute exacerbations--no clinical signs on this 
examination.  

In June 1980, the RO found that the veteran's service medical 
records showed a lifelong history of asthma and that 
treatment during service was due to the natural progression 
of the disease.  It was determined that the pre-existing 
asthma was not aggravated during service, and thus service 
connection was denied.  The veteran was informed of this 
decision in June 1980, and he did not timely appeal.  The 
decision therefore became final.  38 U.S.C.A. § 7105  (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302 (1998).  However, the 
claim will be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108 (West 1991) 38 C.F.R. 
§ 3.156(a) (1998).  

Evidence submitted subsequent to the June 1980 decision 
includes VA outpatient treatment records which are 
cumulative, and private treatment records which are also 
cumulative.  There is also additional evidence which is new 
but not material to this claim; that is, letters from 
administrative agencies and hearing testimony.  However, 
there are lay statements, and VA examination reports, which 
have been added to the record and which are new and material 
to his claim.  

When the veteran was examined by VA in July 1995, and asthma 
by history and probable chronic bronchitis, by history, were 
diagnosed.  The VA examiner stated that he did not have all 
of the complete records for review; however, he stated that 
he thought the military probably did have some affect on the 
veteran's respiratory problems.  This evidence is new and 
material to the veteran's claim since it provides an opinion 
that his current asthma could be related to service.  

The lay statements, received in 1996 are from a service 
comrade of the veteran, and from friends of the veteran.  The 
Court has held that for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  The friends of the veteran stated 
generally, that prior to service, the veteran had no illness.  
These statements are presumed credible and are new and 
material to the veteran's claim since they tend to show that 
his asthma did not pre-exist service.  

After a review of the additional evidence submitted, the 
Board finds that this evidence, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law, and 
provides a basis to reopen the veteran's claim of service 
connection for asthma on a direct basis.  Additionally, the 
Board finds that the veteran's claim of entitlement to 
service connection for asthma on a direct basis is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).  However, as additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

Service connection for asthma due to exposure to mustard gas 
is denied.  

New and material evidence having been submitted, the claim 
for service connection for asthma on a direct basis is 
reopened; the appeal is granted to this extent only.  


REMAND


The Board finds that the claim of entitlement to service 
connection for asthma on a direct basis is well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  

The Board notes that when the veteran was examined by a VA 
examiner in 1995, it was reported that all of the veteran's 
records were not available for review.  In addition, the 
examiner offered conflicting information concerning the 
etiology of the veteran's asthma in that it was reported that 
the military "probably" did have some affect on the 
veteran's respiratory problems.  However, it was also stated 
that the veteran's medical picture suggested that he had 
chronic bronchitis probably related to tobacco use.  The 
Board deems that further development of the veteran's claim 
is necessary prior to final adjudication, and thus the claim 
is remanded to the RO for such development.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
board certified pulmonary specialist 
if available, to determine the 
nature, extent and etiology of any 
currently present pulmonary 
disability.  All indicated studies 
should be performed, and the claims 
folder as well as a copy of this 
remand must be made available to the 
examiner for review.  Based upon the 
examination results and the review 
of the claims folder, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any pulmonary disability 
currently found is related to 
service.  The examiner must include 
the complete rationale for all 
opinions and conclusions expressed. 

2.  Thereafter, the RO should, after 
ensuring that the directives of this 
remand have been fully satisfied, 
adjudicate the issue of service 
connection for asthma de novo.  In 
making its determination, the RO 
should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to 
the veteran, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case 
and provide an opportunity to 
respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

